                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION

                                       No. 2:18-CV-49-FL


 BRIAN KEITH BUSLER,                             )
                                                 )
                          Plaintiff,             )
                                                 )
                     v.                          )                     ORDER
                                                 )
 ANDREW SAUL, Commissioner of Social             )
 Security,                                       )
                                                 )
                          Defendant.             )



       This matter comes before the court on the parties’ cross-motions for judgment on the

pleadings. (DE 20, 24). Pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure

72(b), United States Magistrate Judge Robert B. Jones, Jr., issued a memorandum and

recommendation (“M&R”) (DE 26), wherein it is recommended that the court deny plaintiff’s

motion, grant defendant’s motion, and affirm the final decision by defendant. Plaintiff timely filed

an objection to the M&R, to which defendant replied. In this posture, the issues raised are ripe for

ruling. For the reasons that follow, plaintiff’s motion for judgment on the pleadings is denied, and

defendant’s motion for judgment on the pleadings is granted.

                                        BACKGROUND

       On January 21, 2015, plaintiff protectively filed an application for supplemental security

income, alleging disability beginning May 7, 2013. The application was denied initially and upon

reconsideration. A hearing was held on May 18, 2017, before an administrative law judge (“ALJ”)

who determined that plaintiff was not disabled in decision dated June 8, 2017. Plaintiff appealed
the ALJ’s decision to the appeals council. On July 25, 2018, the appeals council denied plaintiff’s

request for review, making defendant’s decision final with respect to plaintiff’s claims. Plaintiff

filed the instant action on September 24, 2018, seeking judicial review of defendant’s decision.

                                          DISCUSSION

A.     Standard of Review

       The court has jurisdiction under 42 U.S.C. § 405(g) to review defendant’s final decision

denying benefits. The court must uphold the factual findings of the ALJ “if they are supported by

substantial evidence and were reached through application of the correct legal standard.” Craig v.

Chater, 76 F.3d 585, 589 (4th Cir. 1996). “Substantial evidence is . . . such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402

U.S. 389, 401 (1971) (quotations omitted). The standard is met by “more than a mere scintilla of

evidence . . . but less than a preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir.

1966). In reviewing for substantial evidence, the court is not to “re-weigh conflicting evidence,

make credibility determinations, or substitute [its] judgment” for defendant’s. Craig, 76 F.3d at

589.

       “A necessary predicate to engaging in substantial evidence review . . . is a record of the

basis for the ALJ’s ruling, which should include a discussion of which evidence the ALJ found

credible and why, and specific application of the pertinent legal requirements to the record

evidence.” Radford v. Colvin, 734 F.3d 288, 295 (4th Cir.2013). An ALJ’s decision must

“‘include a narrative discussion describing how the evidence supports each conclusion,’ ” Monroe

v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016) (quoting Mascio v. Colvin, 780 F.3d 632, 636 (4th




                                                 2
Cir. 2015)), and an ALJ “must build an accurate and logical bridge from the evidence to his

conclusion.” Id. (quoting Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

       To assist in its review of defendant’s denial of benefits, the court may “designate a

magistrate judge to conduct hearings . . . and to submit . . . proposed findings of fact and

recommendations for the disposition [of the motions for judgment on the pleadings].” See 28

U.S.C. § 636(b)(1)(B).      The parties may object to the magistrate judge’s findings and

recommendations, and the court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.” Id. §

636(b)(1). The court does not perform a de novo review where a party makes only “general and

conclusory objections that do not direct the court to a specific error in the magistrate’s proposed

findings and recommendation.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Absent a

specific and timely filed objection, the court reviews only for “clear error,” and need not give any

explanation for adopting the M&R. Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir.1983). Upon careful review of

the record, “the court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       The ALJ’s determination of eligibility for Social Security benefits involves a five-step

sequential evaluation process, which asks whether:

               (1) the claimant is engaged in substantial gainful activity; (2) the
               claimant has a medical impairment (or combination of impairments)
               that are severe; (3) the claimant’s medial impairment meets or
               exceeds the severity of one of the impairments listed in [the
               regulations]; (4) the claimant can perform [his or her] past relevant
               work; and (5) the claimant can perform other specified types of
               work.


                                                 3
Johnson v. Barnhart, 434 F.3d 650, 654 n.1 (4th Cir. 2005) (citing 20 C.F.R. § 404.1520). The

burden of proof is on the social security claimant during the first four steps of the inquiry, but

shifts to the Commissioner of Social Security (“Commissioner”) at the fifth step. Pass v. Chater,

65 F.3d 1200, 1203 (4th Cir. 1995).

       In the instant matter, the ALJ performed the sequential evaluation. At step one, the ALJ

found that plaintiff had not engaged in substantial gainful activity since January 21, 2015,

plaintiff’s application date. (Transcript of the Record (“Tr.”) 19). At step two, the ALJ found that

plaintiff had the following severe impairments: seizure disorder; alcohol abuse; and hypertension.

(Tr. 19). However, at step three, the ALJ determined that these impairments were not severe

enough to meet or, either individually or in combination, medically equal one of the listed

impairments in the regulations (“listings” or “listed impairments”). (Tr. 19); see 20 C.F.R. § 404,

Subpt. P, App. 1 [hereinafter “Listing of Impairments”].

       Before proceeding to step four, the ALJ determined that during the relevant time period

plaintiff had the residual functional capacity (“RFC”) to perform medium work, subject to the

following limitations:

       the claimant cannot balance on narrow, moving, slippery surfaces or climb ladders,
       ropes, and scaffolds; he cam1ot work at heights or around dangerous machinery,
       and cannot perform work that requires driving a motor vehicle; he has a decrease
       in the ability to concentrate on and attend to work tasks to the extent that he can
       only do simple, routine, and repetitive tasks (i.e., can apply common sense
       understanding to carry out instructions furnished in written, oral, or diagrammatic
       form and deal with problems involving several concrete va1iables in or from
       standardized situations); and he is able to concentrate for two-hour increments with
       normal rest breaks.

(Tr. 20). At step four, the ALJ concluded plaintiff had no past relevant work. (Tr. 26). At step

five, the ALJ found that there are jobs that exist in significant numbers in the national economy

that plaintiff can perform. (Tr. 26). Thus, the ALJ concluded that plaintiff was not disabled under

the terms of the Social Security Act. (Tr. 28).
                                                  4
B.     Analysis

       Plaintiff summarily objects to the four principal findings of the M&R: 1) that the ALJ

appropriately weighed the opinions of Dr. Thompson, plaintiff’s treating physician, 2) that

substantial evidence supports the ALJ’s RFC determination, 3) that the ALJ adequately explained

his finding that plaintiff’s statements were not consistent with the evidence in the record, and 4)

that the ALJ did not err in posing a hypothetical question to the VE.

       In his objections, plaintiff identifies no particular error in the M&R. Instead, plaintiff

restates without substantive alteration arguments made in motion for judgment on the pleadings.

(See Pl. Obj. (DE 27) ¶ 5 (incorporating by reference plaintiff’s prior brief); Pl. Mem. (DE 21) at

21–30). Upon careful review of the record, the court finds that the magistrate judge already has

addressed the arguments set forth in plaintiff’s objections, and plaintiff raises no new issues for

the court to review de novo. See Orpiano, 687 F.2d at 47. Nonetheless, having reviewed the entire

record de novo, the court agrees with the findings and analysis set forth in the M&R, and, therefore,

adopts the M&R in full. See 28 U.S.C. § 636(b)(1).

                                         CONCLUSION

       Based on the foregoing, plaintiff’s motion for judgment on the pleadings (DE 20) is

DENIED. Defendant’s motion for judgment on the pleadings (DE 24) is GRANTED. The clerk

is DIRECTED to close this case.

       SO ORDERED, this the 30th day of December, 2019.



                                              _______________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                 5
